DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-22 are pending and subject to an election/restriction requirement as set forth below.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-13 and 20, drawn to methods for preparing a pharmaceutical formulation, classified in A61K33/30+.
II. 	Claims 14-16 and 21, drawn to products obtainable via product-by-process language, classified in  C07K14/62+.
III. 	Claims 17-19 and 22, drawn to methods of treating diabetes in a patient in need thereof by administering a compound, classified in A61P3/10+.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product, namely other derivatives of proteins; furthermore, the claimed products may be made by another and materially different process (e.g., note that the insulin derivative LysB29(Ne-hexadecandioyl-y-Glu desB30) human insulin is synonymous with CAS Registry No. 844439-96-9, Insulin degludec, NN1250, Tresiba, and at least the deleted CAS Registry number of 886983-20-6). Accordingly, Groups I and II are distinct (MPEP § 806.05(f)). Note that product-by-process references are examined with respect to the product claimed, and therefore Group II does not require the particulars of the process of Group I (see also parent Application 14/662,874 in the Final mailed 9/29/2016 at pages 6-13, wherein the record identifies how the product and process are distinguished by the prior art).
Inventions Group I and Group III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects.  Specifically, Group III does not require the product-by-process steps recited in Group I, but instead require the use of a product that may be obtained by any process, and Group III is not directed to making such products.
Inventions Group II and Group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, insulin derivatives may presumably be utilized in any insulin-related treatment known in the prior art, including maintenance of glucose homeostasis, wound healing, parenteral nutrition, antiaging, body building, cardioprotection in acute coronary syndromes, cell culture, cancer treatment, organ preservation, and management of septic shock. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search and Examination burden because the claims are directed to a multiple inventions which each encompass a broad genus of species comprising numerous points of variability, including insulin derivative selection, pH, zinc solution concentration, stirring times, target pH, W, X, Y, Z, excipients, zinc solution formula, reaction temperature, chemical structure, patient population selection, “therapeutically effective” amount, route of administration, dosage, dosing frequency, etc., etc.  Accordingly, from a combinatorial perspective, the claims read upon a vast genera comprising patentably distinct species of inventions. Therefore, a full search of the scope of the claim requires, text and structure searches of all claimed compounds and substructures of all claimed compounds in all applicable databases (e.g., EAST, STN, DRUGU, BIOSIS, CAPLUS, EMBASE, PUBCHEM, SCIFINDER, NCBI, etc.). In addition, such searches would not find applicable dissertations, poster sessions, FDA guidance documents, NIH grant abstracts, DTIC disclosures, etc., which must be separately searched for each combination of components. Still further, a full search must also include the all distinct text-based identifiers for each structure, substructure, and component (i.e., side chains, etc. in IUPAC, Pubchem, etc. nomenclatures) because many such components lack universally used or unique designations. Accordingly, in view of the vast number of species and inventions claimed, there is a substantial search burden if an election/restriction requirement is not required. In addition, there is an examination burden, because each invention and species must be evaluated for utility (35 USC § 101), supporting description (35 USC § 112), and enablement (35 USC § 112). Accordingly, there is a substantial search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claims of Groups I-III are generic with respect to one or more parameters to multiple species as noted below, and Applicant is required to elect a single, fully disclosed species for initial examination:

If Applicant elects Group I, Applicant is required to elect a single, fully disclosed species of that Group for initial examination, wherein elected species must read upon at least one independent claim within the Group (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  The election should be made as follows:
Applicant should identify a single, fully disclosed species of Group I from among the fully disclosed species set forth on record that reads upon at least one independent claim of Group I (e.g., Applicant may elect a single species from among those disclosed at Examples 1-4).
Applicant should fully identify and address all portions of the claimed invention identified or recited in the pending claims, as well as all components utilized by structure.   Parameters not explicitly addressed may be deemed absent from the originally elected species 

If Applicant elects Group II, Applicant is required to elect a single, fully disclosed species of that Group for initial examination, wherein elected species must read upon at least one independent claim within the Group (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  The election should be made as follows:
Applicant should identify a single, fully disclosed species of Group I from among the fully disclosed species set forth on record that reads upon at least one independent claim of Group I (e.g., Applicant may elect a product produced by a process as set forth at Examples 1-4, or another structurally complete product within Group I exemplified on record).
Applicant should provide an unambiguous and structurally complete identification of the single, disclosed, and elected species of Group II (e.g., by CAS Registry No., Structure, IUPAC naming convention, or other art-recognized and unambiguous nomenclature). 

If Applicant elects Group III, it is the Examiner’s understanding that zero species of methods of treating diabetes in a patient in need thereof was actually reduced to practice.  
If this is incorrect, Applicant should (i) state the a species was reduced to practice, and (ii) elect a single species from among any single, fully disclosed species of Group III reduced to practice (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  
If this is correct, Applicant should elect a species of product to be administered commensurate in scope with the requirements of Group II above.   For example, Applicant may elect any single, structurally complete product made by the process of any of Examples 1-4 in the Specification.
Applicant should provide an unambiguous and structurally complete identification of the single, disclosed, and elected species of product to be administered to patients (e.g., by CAS Registry No., Structure, IUPAC naming convention, or other art-recognized and unambiguous nomenclature). 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The applicable search and/or examination burden for both the species and invention searches has been discussed jointly above, and that discussion is incorporated herein. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654